                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: Michael Mozuch                                             CHAPTER 7
                            Debtor(s)
                                                            BKY. NO. 20-21523 TPA


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

        Kindly enter my appearance on behalf of United Shore Financial Services, LLC and
 index same on the master mailing list.



                                              Respectfully submitted,

                                              /s/James C. Warmbrodt, Esquire
                                              James C. Warmbrodt, Esquire
                                              Attorney I.D. No. 42524
                                              KML Law Group, P.C.
                                              BNY Mellon Independence Center
                                              701 Market Street, Suite 5000
                                              Philadelphia, PA 19106
                                              412-430-3594
                                              jwarmbrodt@kmllawgroup.com
